


OPERATING AGREEMENT
(English Translation)

             This Operating Agreement (this "Agreement") is dated 01/05/2010and
is entered into between and among SKY ACHIEVE HOLDING LIMITED, a company
incorporated under the laws of British Virgin Islands (Party A), located at
Suite 1706, 17/F,Tower 1, China Hong Kong City, 33 Canton Road, Tsimshatsui,
Kowloon, Hong Kong and Beijing Guoqiang Global Science Technology Development
Limited., a company with joint stock limited liability organized under the laws
of the PRC ("Party B"), with a registered address at 3, Xijing Road, High Tech
Park, Badachu, Shijingshan District, Building 1 and STE 106C, Beijing China,
100081, and each of the shareholders of Party B listed on Appendix 1
("Shareholders"). Party A, Party B, Chairman and Shareholders are collectively
referred to in this Agreement as the "Parties."



RECITALS


1. Party A is a company incorporated in British Virgin Islands under the laws of
the British Virgin islands, which has the expertise in business consulting;    
2. Party B is an development, manufacture dynamic lithium battery company with
limited liability duly incorporated in Beijing, China;     3. The Chairman is
the chairman and a shareholder of Party B; the Shareholders are shareholders of
Party B. Chairman and Shareholders collectively own over 100% of the equity
interests of Party B;     4. Party A has established a business relationship
with Party B by entering into the "Consulting Services Agreement" (hereinafter
referred to as the "Services Agreement");     5. Pursuant to the above-mentioned
agreement between Party A and Party B, Party B shall pay certain consulting fees
to Party A.     6. The Parties are entering into this Agreement define and
clarify the relationship between Party A and Party B, relating to Party B's
operations.


             NOW THEREFORE, all parties of this Agreement hereby mutually agree
as follows:



1. Party A agrees, subject to the satisfaction of the relevant provisions by
Party B herein, as the guarantor for Party B in the contracts, agreements or
transactions in connection with Party B's operation between Party B and any
other third party, to provide full guarantee for the performance of such
contracts, agreements or transactions by Party B. Party B agrees, as a
counter-guarantee, to pledge all of its assets, including accounts receivable,
to Party A. According to the aforesaid guarantee, Party A wishes to enter into
written guarantee agreements with Party B's counter-parties thereof to assume
liability as the guarantor when and if needed; therefore, Party B, the Chairman
and Shareholders shall take all necessary actions (including but not limited to
executing and delivering relevant documents and filing of relevant
registrations) to carry out the arrangement of counter-guarantee to Party A.



1

--------------------------------------------------------------------------------



2. In consideration of the requirement of Article 1 herein and assuring the
performance of the various operation agreements between Party A and Party B and
the payment of the payables accounts by Party B to Party A, Party B together
with the Chairman and the Shareholders hereby jointly agree that Party B shall
not conduct any transaction which may materially affects its assets,
obligations, rights or the operations of Party B (excluding the business
contracts, agreements, sell or purchase assets during Party B's regular
operation and the lien obtained by relevant counter parties due to such
agreements) prior written consent of Party A, including but not limited to the
following:

2.1 To borrow money from any third party or assume any debt;

2.2 To sell, license, transfer, or acquire from or to any third party any asset
or right, including but not limited to any intellectual property right;

2.3 To provide any guarantees to any third parties using its assets or
intellectual property rights;

2.4 To assign to any third party and of its business agreements.     3. In order
to ensure the performance of the various operational agreements between Party A
and Party B and the payment of the various payables by Party B to Party A, Party
B together with the Chairman and the Shareholders hereby jointly agree to
accept, from time to time, advice regarding corporate policy advise provided by
Party A in connection with company's daily operations, financial management and
the employment and dismissal of the company's employees.     4. Party B together
with the Chairman and the Shareholders hereby jointly agree that the Chairman
and the Shareholders shall appoint the person recommended by Party A as the
directors of Party B, and Party B shall appoint Party A's senior managers as
Party B's General Manager, Chief Financial Officer, and other senior officers.
If any of the above senior officers leaves or is dismissed by Party A, he or she
will lose the qualification to take any position in Party B and Party B shall
appoint other senior officers of Party A recommended by Party A to take such
position. The person recommended by Party A in accordance with this Article
herein should comply with the stipulation on the qualifications of directors,
General Manager, Chief Financial Officer, and other senior officers pursuant to
applicable law.



2

--------------------------------------------------------------------------------



5. Party B together with the Chairman and the Shareholders hereby jointly agree
and confirm that Party B shall seek the guarantee from Party A first if it needs
any guarantee for its performance of any contract or loan of flow capital in the
course of operation. In such case, Party A shall have the right but not the
obligation to provide the appropriate guarantee to Party B on its own
discretion. If Party A decides not to provide such guarantee, Party A shall
issue a written notice to Party B immediately and Party B shall seek a guarantee
from other third party.     6. In the event that any of the agreements between
Party A and Party B terminates or expires, Party A shall have the right but not
the obligation to terminate all agreements between Party A and Party B including
but not limited to the Services Agreement.     7. Any amendment and supplement
of this Agreement shall be made in writing. The amendment and supplement duly
executed by all parties shall be deemed as a part of this Agreement and shall
have the same legal effect as this Agreement.     8. If any clause hereof is
judged as invalid or non-enforceable according to applicable laws, such clause
shall be deemed invalid only with respect to the affected clauses, and without
affecting other clauses hereof in any way.     9. Party B shall not assign its
rights and obligations under this Agreement to any third party without the prior
written consent of Party A. Party B hereby agrees that Party A may assign its
rights and obligations under this Agreement at its discretion and such transfer
shall only be subject to a written notice sent to Party B by Party A, and no any
further consent from Party B will be required.     10. All parties acknowledge
and confirm that any oral or written materials communicated pursuant to this
Agreement are confidential documents. All parties shall keep secret of all such
documents and not disclose any such documents to any third party without prior
written consent (except the written consent of the Shareholders shall not be
required) from other parties except under the following conditions: (a) such
documents are known or shall be known by the public (excluding the receiving
party discloses such documents to the public without authorization); (b) any
documents disclosed in accordance with applicable laws or rules or regulations
of stock exchange; (c) any documents required to be disclosed by any party to
its legal counsel or financial consultant for the purpose of the transaction of
this Agreement by any party, and such legal counsel or financial consultant
shall also comply with the confidentiality as stated hereof. Any disclosure by
employees or agencies employed by any party shall be deemed the disclosure of
such party and such party shall assume the liabilities for its breach of
contract pursuant to this Agreement. This Article shall survive termination of
this Agreement.     11. This Agreement shall be governed by and construed in
accordance with the laws of the PRC.



3

--------------------------------------------------------------------------------



12. The parties shall strive to settle any dispute arising from the
interpretation or performance of this Agreement through friendly consultation.
In case no settlement can be reached through consultation, each party can submit
such matter to China International Economic and Trade Arbitration Commission
("CIETAC") for arbitration in accordance with its rules of CIETAC. The
arbitration proceedings shall take place in Beijing and shall be conducted in
Chinese. Any resulting arbitration award shall be final and conclusive and
binding upon all the parties.     13. This Agreement shall be executed by a duly
authorized representative of each party as of the date first written above and
become effective simultaneously.     14. Notwithstanding Article 13 hereof, the
parties confirm that this Agreement shall constitute the entire agreement of the
Parties with respect to the subject matters therein and supersedes and replaces
all prior or contemporaneous verbal and written agreements and understandings.  
  15. The term of this agreement is ten (10) years unless early termination
occurs in accordance with relevant provisions herein or in any other relevant
agreements reached by all parties. This Agreement may be extended only upon
Party A's written confirmation prior to the expiration of this Agreement and the
extended term shall be determined by the Parties hereto through mutual
consultation. During the aforesaid term, if Party A or Party B is terminated at
expiration of the operation term (including any extension of such term) or by
any other reason, this Agreement shall be terminated upon such termination of
such party, unless such party has already assigned its rights and obligations in
accordance with Article 9 hereof.     16. This Agreement shall be terminated on
the expiration date unless it is renewed in accordance with the relevant
provision herein. During the valid term of this Agreement, Party B shall not
terminate this Agreement. Notwithstanding the above stipulation, Party A shall
have the right to terminate this Agreement at any time by issuing a thirty (30)
days prior written notice to Party B.     17. This Agreement has been executed
in duplicate originals, each Party has received one (1) duplicate original, and
all originals shall be equally valid.                  
[SIGNATURE PAGE FOLLOWS]
   



4

--------------------------------------------------------------------------------



SIGNATURE PAGE

             IN WITNESS WHEREOF each party hereto has caused this Agreement duly
executed by itself or a duly authorized representative on its behalf as of the
date first written above.



PARTY A:

SKY ACHIEVE HOLDING LIMITED

By:    /s/ Youhua Yu             

Name: YOUHUA YU

Title: Chairman



PARTY B:

Beijing Guoqiang Global Science Technology Development Limited

By:    /s/ Kun Liu                     

Name: KUN LIU

Title: Chairman



CHAIRMAN:

   /s/ Youhua Yu                      
YOU HUA, YU


5

--------------------------------------------------------------------------------



SIGNATURE PAGE FOR SHAREHOLDERS



SHAREHOLDERS: Kun Liu



[SIGNATURES PAGES FOR SHAREHOLDERS FOLLOWS]



By:    /s/ Kun Liu                     

Name: KUN LIU






6

--------------------------------------------------------------------------------